DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE)
	The RCE filed on May 28, 2022 has been processed.  A non-final follows.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose: displaying at least one from among time series data and histogram data that relates to the at least one feature vector; applying at least one escalation rule to the at least one feature vector; determining whether the at least one feature vector satisfies the applied at least one escalation rule; displaying an indication regarding whether the at least one feature vector satisfies the applied at least one escalation rule; and adjusting the at least one escalation rule based on a learning model that includes a linear logistics regression mode learning algorithm that is updated based on current data.

Response to Arguments
The Applicant argues that the claims are not directed to an abstract idea.  In response, the Examiner disagrees.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s) a collecting step using a credit lender server device.  The credit lender service device can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 32).  
Claim 1 falls into the category of fundamental economic practice (detecting 
and managing credit risk, and more particularly to methods and systems for monitoring intraday credit exposure and usage in near real time—Spec.¶ 2).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 11 recites and system and mimics independent claim 1.  Claim 11 is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims are directed gathering and analyzing data.
The additional determining, applying, displaying, performing, and adjusting steps of claim 1 do not add more to the claim take the claim out of the realm of abstraction.  The credit lender service device can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 32).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-20 are ineligible.
With regard to the arguments pertaining to Core Wireless, the Examiner disagrees.  In Core Wireless, the Court stated the following:
The disclosed invention improves the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu. Id. at 2:55–59. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up.” Id. at 3:53–55. The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Id. at 2:35–39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality.” Id. at 3:2–3. This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.

	The Court stated that the invention “improve[d] the efficiency of using the electronic device by bringing together ‘a limited list of common functions and commonly accessed stored data,’ which can be accessed directly from the main menu. . . The speed of a user’s navigation through various views and windows can be improved because it ‘saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.’ This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.”
	Unlike in Core Wireless, the present invention does not “improve the efficiency of using the electronic device.”  Therefore, Core Wireless is inapplicable.
The Applicant argues that present claims are similar to the claims in Enfish.  In response, the Examiner disagrees.  In Enfish, the court identified the specification's teachings and identified features, such as increased flexibility, faster search times, and smaller memory requirements. The Court stated that the claims were not ones in which general-purpose computer components are added after the fact to a fundamental economic practice or mathematical equation, but were directed to a specific implementation of a solution to a problem in the software arts, and concluded that the Enfish claims were thus not directed to an abstract idea.  Here, the Applicant’s specification does not include specific teaching or features other than general purpose computer components.  Therefore, the claims are ineligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recite(s) a collecting step using a credit lender server device.  The credit lender service device can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 32).  
Claim 1 falls into the category of fundamental economic practice (detecting 
and managing credit risk, and more particularly to methods and systems for monitoring intraday credit exposure and usage in near real time—Spec.¶ 2).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 11 recites and system and mimics independent claim 1.  Claim 11 is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims are directed gathering and analyzing data.
The additional determining, applying, displaying, performing, and adjusting steps of claim 1 do not add more to the claim take the claim out of the realm of abstraction.  The credit lender service device can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 32).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-20 are ineligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691